Exhibit 10.12

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Agreement”) is made as of June 7,
2011 (the “Effective Date”), by and between National Tax Credit Investors II, a
California limited partnership (the “LP Assignor ”), and National Tax Credit,
Inc. II, a California corporation (the “SLP Assignor” and together with the LP
Assignor, collectively, “Assignors” and each, an “Assignor”); Tailored
Management Services, LLC, an Idaho limited liability company (“Assignee”); and
Marty D. Frantz, an individual (the “Operating General Partner” and together
with Assignors and Assignee, each a “Party“ and, as the context requires, any
two or more, collectively, “Parties”), with reference to the following:

A.         Sitka III Associates (the “Partnership”) was formed as a limited
partnership under the laws of the State of Idaho and is being governed pursuant
to an Amended and Restated Agreement of Limited Partnership, dated as of July
25, 1991 (the “Partnership Agreement”) (any capitalized word or phrase used but
not defined herein shall have the meaning set forth in the Partnership
Agreement).

B.         The Operating General Partner is the “Operating General Partner” of
the Partnership, the SLP Assignor is the special limited partner of the
Partnership and the LP Assignor is the limited partner of the Partnership.

C.        Assignors have agreed to assign all of their limited partnership
interests in the Partnership to Assignee and withdraw from the Partnership,
Assignee has agreed to acquire such interests and the Operating General Partner
has consented to such assignment and assumption, all pursuant to the terms of
this Agreement.

NOW THEREFORE, in consideration of the mutual promises and for such other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:


1.         Assignment and Assumption.

1.1                 Effective as of the “Closing” (as hereinafter defined):

(a)         Each Assignor hereby assigns to Assignee 100% of such Assignor’s
interest in the Partnership, including, without limitation, Profits and Losses,
Cash Flow, Sale or Refinancing Transaction, all other Partnership assets, and
all rights to any fees, loan repayments and reimbursements (each, an “Interest”
and. collectively, the “Interests”), and

(b)         Assignee assumes and agrees to perform all of the obligations of
Assignors under the Partnership Agreement.

1.2       In consideration of Assignors’ assignments of the Interests, at the
Closing

Assignee shall pay to Assignors an amount (the “Payment”) equal to $3,000.00
payable in cash. The Payment shall be treated as a direct acquisition of the
Interests. Each Assignor covenants and agrees that such sum shall be received in
full satisfaction of all obligations and liabilities due such Assignors in
connection with or in any manner arising out of the Partnership, the Apartment
Complex or any other assets owned by the Partnership. The Payment shall be made
by federal funds wired pursuant to instructions from Assignors.


2.                                          Closing.

2.1                 The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur no later than June 15, 2011 (the “Closing
Date”).

2.2       At the Closing:

(a)               As provided in Section 1.2, Assignee shall pay the Payment;
and

(b)               Assignors, Assignee and the Operating General Partner shall
execute and exchange countersigned counterparts of the First Amendment to
Amended and Restated Agreement of Limited Partnership of the Partnership in the
form attached hereto as Exhibit A (the “Amendment”).

3.                                    Conditions to Closing.

3.1                 The Operating General Partner and Assignee each acknowledges
that the consent of the limited partners of the LP Assignor to the transactions
contemplated by this Agreement is required and the Parties agree that such
consent shall be a condition precedent to Closing. the LP Assignor, at its sole
cost and expense, shall use commercially reasonable efforts to obtain the
consent of the limited partners of the LP Assignor to the transactions
contemplated by this Agreement, including, but not limited to, the admission of
Assignee into the Partnership pursuant to all of the applicable terms of the
Partnership Agreement.

3.2       It shall be a condition precedent to Closing that all representations,
warranties set forth herein shall be true and correct in all material respects,
and all covenants set forth herein shall have been fully complied with in all
material respects as of the Closing.

3.3       Notwithstanding anything to the contrary contained or implied in this
Agreement, there are no other conditions to the obligation of the Parties to
close the transaction contemplated by this Agreement except as expressly set
forth in this Section 3.

3.4       If on or before Closing any condition set forth in Section 3.1 or 3.2
has not been satisfied, this Agreement shall terminate and be of no further
force or effect.

4.                                    Representations, Warranties and Covenants.

4.1                 As a material inducement to Assignee entering into this
Agreement, each Assignor hereby represents and warrants to Assignee the
following are true and correct as of the Effective Date, shall be true and
correct as of the Closing Date, and shall survive the Closing and the withdrawal
of Assignors from the Partnership:

(a)               Assignors are the owners of the Interests and the Interests
are not subject to any lien, pledge or encumbrance of any nature whatsoever and
Assignee shall acquire the same free of any rights or claims thereto by any
other party claiming by, through or under Assignors.

(b)               The execution and delivery of this Agreement by Assignors and
the performance of the transactions contemplated herein have been duly
authorized by all requisite corporate and partnership proceedings and, assuming
the due and proper execution


and delivery by Assignee and the Operating General Partner, this Assignment is
binding upon and enforceable against Assignors in accordance with its terms.

                        4.2       As a material inducement to Assignors entering
into this Agreement, Assignee hereby represents and warrants to Assignors the
following are true and correct as of the Effective Date, shall be true and
correct as of the Closing Date, and shall survive the Closing and the withdrawal
of Assignors from the Partnership:

(a)                                 The execution and delivery of this Agreement
by Assignee and the performance of the transactions contemplated herein have
been duly authorized by all requisite corporate and partnership proceedings.

(b)                                 Assuming the due and proper execution and
delivery by Assignors, this Assignment is binding upon and enforceable against
Assignee in accordance with its terms.

(c)                                 No proceeding before any federal, state,
municipal or other governmental department, commission, board or agency is
pending against Assignee or, to the knowledge of Assignee, threatened against
Assignee pursuant to which an unfavorable judgment would restrain, prohibit,
invalidate, set aside, rescind, prevent or make unlawful this Agreement or the
transactions contemplated hereunder, nor does Assignee know of any reason to
believe any such proceeding will be instituted.

(d)                                 Assignee has incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement.

(e)                                 Assignee is aware of the restrictions on
transfer or encumbrance of the Interests under the Partnership Agreement, as
well as the transfer restrictions imposed by the Securities Act of 1933, as
amended, and applicable state securities laws (the “Securities Laws”). Assignee
is able to bear the economic risk of its investment in the Interests, is aware
that it must hold the Interests for an indefinite period and that the Interests
have not been registered under the applicable Securities Laws and may not be
sold or otherwise transferred unless permitted by the terms of the Partnership
Agreement and the Interests are registered, or an exemption from the
registration requirements is available with respect thereto, under the
Securities Laws. Assignee is acquiring the Interests for its own account and not
with a view to resell, transfer or otherwise dispose thereof.

(f)                                     Assignee is an Affiliate of the
Operating General Partner and, knows, therefore, at least as much about the
Partnership as Assignors. Assignee is experienced in financial transactions such
as ownership of the Interests and understands the business and operations of the
Partnership. Assignee has had an opportunity to ask questions about and seek
information about the Partnership and the Apartment Complex, and has not relied
upon any express or implied representations or warranties from Assignors with
regard to the Interests, the Partnership or the Apartment Complex, except as
expressly provided herein.

                        4.3       As a material inducement to Assignors entering
into this Agreement:

(a)                  The Operating General Partner represents and warrants to
Assignors that (i) the execution and delivery of this Agreement by the Operating
General Partner and its performance of the transactions contemplated herein have
been duly authorized by all requisite corporate proceedings, and (ii) assuming
the due and proper execution and delivery by Assignor, this Assignment is
binding upon and enforceable against the Operating General Partner in accordance
with its terms. The foregoing representations and warranties are true and
correct as of the Effective Date, shall be true and correct as of the Closing
Date, and shall survive the Closing and the withdrawal of Assignors from the
Partnership; and

(b)        The Operating General Partner covenants to Assignors that on or
before Closing, the Partnership will have obtained all necessary consents and
approvals for the transactions contemplated by this Agreement, including, but
not limited to, the consents, to the extent required, of all Lenders and the
Authority.

4.4       Except as expressly provided in this Section 3, no Party has made any
other representation or warranty concerning the Interests, the Apartment
Complex, the Partnership or any other matter.

          5.       Miscellaneous. All notices, demands, requests and other
communications required pursuant to the provisions of this Agreement (“Notice”)
shall be in writing and shall be deemed to have been properly given or served
for all purposes (i) if sent by Federal Express or any other nationally
recognized overnight carrier for next business day delivery, on the first
business day following deposit of such Notice with such carrier, or (ii) if
personally delivered, on the actual date of delivery or (iii) if sent by
certified mail, return receipt requested postage prepaid, on the fifth (5th)
business day following the date of mailing addressed as follows:

5.1       If to Assignors:

c/o National Partnership Investments Corp.
6701 Center Drive, Suite 520

Los Angeles, CA 90045

Attention: Asset Management

Facsimile: 310-258-5180

and:

AIMCO

4582 South Ulster Street Parkway Suite1100

Denver, CO 80237

Attention: Trent Johnson, Esq.
Facsimile: 720-200-6882

with a copy to:

Law Offices of Peter H. Alpert, Inc.
601 S. Figueroa Street, Suite 2330
Los Angeles, CA 90017

Attention: Peter H. Alpert

Facsimile: 213-687-1511

 

                        5.2       If to Assignee:

Tailored Management Services, LLC
307 N. Lincoln St Suite A

Post Falls, ID 83854

Attention: Tyson Frantz

Facsimile: (208) 717-0972

                        5.3       If to the Operating General Partner:

Marty D. Frantz

307 N. Lincoln Street, Suite A
Port Falls, ID 83854

Facsimile: (208) 717-0972


Any of the Parties may designate a change of address by Notice in writing to the
other Parties. Whenever in this Agreement the giving of Notice by mail or
otherwise is required, the giving of such Notice may be waived in writing by the
person or persons entitled to receive such Notice.

                        5.4       If any provision of this Agreement is held to
be illegal, invalid, or unenforceable under present or future laws, such
provision shall be fully severable. This Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part of this Agreement, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance from this
Agreement.

                        5.5       This Agreement may be signed in any number of
counterparts, each of which shall be an original for all purposes, but all of
which taken together shall constitute only one agreement. The production of any
executed counterpart of this Agreement shall be sufficient for all purposes
without producing or accounting for any other counterpart thereof.

                        5.6       This Agreement shall be binding upon and inure
to the benefit of the heirs, executors, administrators, legal representatives
and permitted successors and assigns of the Parties hereto. This Agreement shall
be interpreted in accordance with the laws of the state in which the Apartment
Complex is located.

                        5.7       Nothing herein shall be construed to be for
the benefit of or enforceable by any third party including, but not limited to
any creditor of either Assignor.

                        5.8       The Parties shall execute and deliver such
further instruments and do such further acts and things as may be required to
carry out the intent and purposes of this Agreement.

                        5.9       All article and section titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the text of this Agreement.

5.10 In the event that any court or arbitration proceedings is brought under or
in connection with this Agreement, the prevailing party in such proceeding
(whether at trial or on appeal) shall be entitled to recover from the other
party all costs, expenses, and reasonable attorneys’ fees incident to any such
proceeding. The term “prevailing party” as used herein shall mean the party in
whose favor the final judgment or award is entered in any such judicial or
arbitration proceeding.

5.11 This Agreement constitutes the sole agreement of the Parties with respect
to the matters herein, all prior oral or written agreements being merged herein.
This Agreement may only be modified by a writing signed by all of the Parties
hereto and time is of the essence of this Agreement.

5.12 In interpreting this Agreement it shall be presumed that the Agreement was
jointly drafted and no presumption shall arise against any Party in the event of
any ambiguity.

5.13 Whenever herein the singular number is used, the same shall include the
plural where appropriate, and words of any gender shall include each other
gender where appropriate.

[Signatures on following page(s)]


IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
set forth above.

 

ASSIGNORS:                                                        NATIONAL TAX
CREDIT INVESTORS II,

                                                                              a
California limited partnership

                                                                             

                                                                              By
National Partnership Investments Corp.,

                                                                              a
California corporation,

                                                                             
General Partner

                                                                             

                                                                             
By  /s/Derik Hart

                                                                             
Name: Derik Hart

                                                                             
Title: Senior Vice President

                                                                             

                                                                             
NATIONAL TAX CREDIT, INC. II,

                                                                              a
California corporation

                                                                             

                                                                             
By  /s/Derik Hart

                                                                             
Name: Derik Hart

                                                                             
Title: Senior Vice President

 

 

ASSIGNEE:                                                           TAILORED
MANAGEMENT SERVICES, LLC,

                                                                              an
Idaho limited liability company,

                                                                             

                                                                             
By  /s/Tyson Frantz

                                                                             
Name: Tyson Frantz

                                                                             
Title: Managing Member

 

 

GENERAL PARTNER:                                         /s/Marty D. Frantz

                                                                             
MARTY D. FRANTZ